
	
		I
		112th CONGRESS
		1st Session
		H. R. 2289
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Latta introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to reform the
		  Federal Communications Commission by requiring an analysis of benefits and
		  costs during the rule making process.
	
	
		1.Short titleThis Act may be cited as the
			 FCC ‘ABCs’ Act of
			 2011.
		2.Analysis of
			 benefits and costs in FCC rule making process
			(a)In
			 generalSection 4 of the
			 Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the
			 following new subsection:
				
					(p)The Commission shall include in each notice
				of proposed rule making and in each final rule issued by the Commission an
				analysis of the benefits and costs of the proposed rule or final rule,
				respectively.
					.
			(b)No additional
			 appropriations authorizedThe amendment made by subsection (a)
			 does not authorize any appropriations for the express purpose, in whole or in
			 part, of carrying out such amendment.
			
